NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID J. DEJEU,                                 No. 21-35018

                Plaintiff-Appellant,            D.C. No. 3:20-cv-05176-BHS

 v.
                                                MEMORANDUM*
LEWIS COUNTY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      David J. Dejeu appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. §§ 1983 and 1985 action alleging various claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6). Colony Cove Props., LLC v. City of Carson, 640



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 948, 955 (9th Cir. 2011). We affirm.

      The district court properly dismissed Dejeu’s action because Dejeu failed to

allege facts sufficient to state a plausible claim. See Castro v. County of Los

Angeles, 833 F.3d 1060, 1073-76 (9th Cir. 2016) (en banc) (discussing

requirements to establish municipal liability under Monell v. Department of Social

Services, 436 U.S. 658, (1978)); Usher v. City of Los Angeles, 828 F.2d 556, 561

(9th Cir. 1987) (to make out a claim under the second clause of § 1985(2) or the

first clause of § 1985(3), “a plaintiff must show invidiously discriminatory

motivation behind the conspirators action” (citation and internal quotation marks

omitted and alteration adopted)).

      The district court did not abuse its discretion in denying Dejeu’s motion for

reconsideration because Dejeu failed to establish grounds for relief. See Kona

Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (setting forth

standard of review and stating “a motion for reconsideration should not be granted,

absent highly unusual circumstances, unless the district court is presented with

newly discovered evidence, committed clear error, or if there is an intervening

change in the controlling law” (citation omitted)).

      The district court did not abuse its discretion in denying Dejeu’s motion to

compel discovery because, subject to limited exceptions, a “party may not seek

discovery from any source before the parties have conferred as required by Rule


                                          2                                       21-35018
26(f).” Fed. R. Civ. P. 26(d)(1); Stevens v. Corelogic, Inc., 899 F.3d 666, 677 (9th

Cir. 2018) (standard of review).

       The district court did not abuse its discretion by considering the allegedly

late-filed motion to dismiss. See Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080,

1087 (9th Cir. 2002) (“The district court is given broad discretion in supervising

the pretrial phase of litigation . . . .”).

       Dejeu’s request that this court order discovery, set forth in the opening brief,

is denied.

       AFFIRMED.




                                              3                                 21-35018